               Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 1 of 21



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     ARCARE, INC.                                    )
                                                     )
                    Plaintiff,                       )
                                                     )       Case No.:            _
          v.
                                                     )
                                                     )
     DUCHESNA Y USA
                                                     )
                    Defendant.                       )
                                                     )
                                                     )
                                                     )



                                 DEFENDANT'S NOTICE OF REMOVAL

         Defendant Duchesnay USA, Inc. ("Defendant"), by and through the undersigned counsel,

hereby removes Case No. 2019-06950, Arcare, Inc. v. Duchesnay USA, an action pending in the

Court of Common Pleas of Montgomery County, Pennsylvania, to the United States District Court

for the Eastern District of Pennsylvania.     Defendant removes the State Court Action under 28

U.S.C. §§ 1331, 1441, and 1446, on the factual and legal grounds discussed below.

I.       Background

               1. On January 28, 2019, Plaintiff Arcare, Inc. ("Plaintiff')   filed a Class Action

Complaint (the "Complaint") against Detendant in the Court of Common Pleas of Montgomery

County, Pennsylvania, captioned Arcare, Inc. v. Duchesnay USA, Case No. 2019-06950 (the "State

Court Action").

           2. Defendant was served with a copy of the Summons and Complaint on or about May

15,2019. See Exhibit A.

           3. Plaintiff alleges that Defendant violated the Telephone Consumer Protection Act

("TCPA"), 47 U.S.C. § 227.
           Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 2 of 21



           4. This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331,

as the TCP A arises under the Constitution, laws, or treaties of the United States. Mims v. Arrow

Fin. Svcs., LLC, 565 U.S. 368 (2012).

II.    Venue

           5.   The State Court Action is being removed from the Court of Common Pleas of

Montgomery County, Pennsylvania, which is within the Eastern District of Pennsylvania.       Thus,

venue is proper pursuant to 28 U.S.C. § 98 because it is the "district and division embracing the

place where the action is pending." See 28 U.S.C. § 1441(a).

III.   Procedure for Removal

           6. Defendant was served with the Summons and Complaint on or about May 15,2019.

See Exhibit A. This Notice of Removal is timely because it is being filed within 30 days of

Defendant's receipt of the Summons and Complaint, and within one year of the commencement

of this action. 28 U.S.C. § 1446(b); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.

344, 354 (1999) (explaining that the time for filing a notice of removal does not run until a party

has been served with the summons and complaint under the applicable state law).

           7. Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly provide written notice

of removal ofthis action to Plaintiff, and will promptly file a copy of this Notice of Removal with

the Clerk of the Court of Common Pleas of Montgomery County, Pennsylvania.

           8. A copy of all process, pleadings, and orders served upon Defendant is attached

hereto as Exhibit A in accordance with 28 U.S.C. § 1446(a).

           9.   For all of the foregoing reasons, this Court has original jurisdiction    over this

lawsuit pursuant to 28 U. S.C. § § 1331, 1441, and 1446, and removal is proper.




                                                 2
            Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 3 of 21



            10. In submitting this Notice of Removal, Defendant reserves all defenses, including

but not limited to, whether Plaintiff has standing and whether its complaint states a claim for which

relief can be granted.

        WHEREFORE, Defendant respectfully requests that the above action now pending in the

Court of Common Pleas of Montgomery County, Pennsylvania, Case No. 2019-06950, be removed

to the United States District Court for the Eastern District of Pennsylvania.


 Dated: June 14,2019                             Respectfully Submitted,



                                                   zra .
                                                    . tin M. Hadgis
                                                 Morgan, Lewis & Bockius LLP
                                                 1701 Market Street
                                                 Philadelphia, PA 19103
                                                 Phone: (215) 963-5000
                                                 Fax: (215) 963-5001
                                                 ezra.church@morganlewis.com
                                                 kristin.hadgis@morganlewis.com

                                                 Counsel for Defendant Duchesnay USA, Inc.




                                                  3
           Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 4 of 21



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 14, 2019, the foregoing was served upon the following by

United States Mail, postage prepaid and via electronic mail:

                                   Kenneth J. Grunfeld, Esq.
                                       Golomb & Honik
                                 1835 Market Street, Suite 2900
                                    Philadelphia, PA 19103
                                 kgrunfeld@golombhonik.com

                                    Randall K. Pulliam, Esq.
                                         Lee Lowther, Esq.
                                 Carney Bates & Pulliam, PLLC
                                        519 West 7th Street
                                  Little Rock, Arkansas 72201
                                     rpulliam@cbplaw.com
                                      llowther@cbplaw.com

                                      Counsel for Plaint!ff




                                                4
Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 5 of 21




        EXHIBIT A
            Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 6 of 21




  GOLOMB & HONIK
  BY: KENNETH J. GRUNFELD,          ESQUIRE
  Identification No.: 84121                                        Attorney for Plaintiff
  1835 Market Street, Suite 2900
  Philadelphia, PA 19103
  (215) 985-9] 77



  ARCARE,     INC.
                                                         IN THE COURT OF COMMON PLEAS
                                                             OF MONTGOMERY  COUNTY
                                 Plaintiff:
                          VS.
                                                                    NO:   2019-06950
  DUCHESNA Y USA,

                                Defendant



                                   ACCEPTANCE OF SERVICE
          I, Ezra D. Church, Esquire, of the law firm of Morgan, Lewis & Bockius LLP, as counsel

for the Defendant, Duchesnay USA, Inc. do hereby accept service of Plaintiffs Civil Action

Complaint, service effective as of May 15,2019. The complaint was originally filed with Court

on April 12, 2019 and reinstated on May 3,2019.




                                              EZRA          RCH, ESQUIRE
                                              Morgan,     vis & Bockius, LLP
                                              1701 Market Street
                                              Philadelphia, PA 19103
                                              Attorney for Defendant Duchesnay     USA, Inc.



Date:
        ---------------------------
                Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 7 of 21




 GOLOMB & HONIK, P.C.
 BY: KENNETBJ. GRUNFELD,ESQUIRE
 Identification No.: 84121                                                                                     Attorneys for Plaintiff
 1835 Market Street, Suite 2900
 Philadelphia, PA 19103
 (215) 985-9177
 -and-
 CARNEY BATES & PULLIAM, PLLC
 BY: RANDALL K. PULLIAM, ESQUIRE
 (pro hac pending)
 BY: E. LEE LOWTHER III, ESQUIRE
 (pro hac pending)
 519 West 7th Street
 Little Rock, Arkansas 72201
 (501) 312-8500


ARCARE, INC.                                                                                  IN THE COURT OF COMMON PLEAS
117 South 2nd Street                                                                              OF MONTGOMERY COUNTY
Augusta, AR 72006

                                                      Plaintiff,                                                             NO:
                                          vs.

DUCHESNAYUSA
919 Conestoga Road
Building One, Suite 203
Rosemont, PA ]9010

                                                      Defendant


                                                      CLASS ACTION COMPLAINT

                                 NOTICE                                                                                AVISO
You have beco sued in court. If you wish to defeod against the claims sci forth       Le han demandado a usted en ]a corte. Si usted qui.r. defcoderse de eslas
in the following pages, you must talce aclion within twenty (20) days after this
                                                                                      demandas expueslas en las paginas siguientes, usted tiene veinte (20) dias de
complaint aod notice are served, by entering a written appearance personally or
                                                                                      plaza aI partir de la fecba de la demarula y la notificacion. Hace falta aSCOlar
by attorney and filing in writing with the court your defenses or objcctions to the
                                                                                      una comparencia escrita 0 en persona 0 con un abogado y enlregar a ]a corte en
claims sel forth againsl you. You are warned thai if you fail to do so the case
                                                                                      fonna escrita sus defensas 0 sus objeciones a las demandas cn contra de su
may proceed witbcul you and a judgment may be enlered againsl you by the
                                                                                      persona. Sea avisado que si usted no se defiende, la corte tomara medidas y
court without further notice for any money claimed in the complaint or for any
                                                                                      puede continUa! la demaoda en contra suya sin previo aviso 0 oofificacioo.
other claim or relief requested by the plaintiff You may lose money or property
                                                                                      Ademas. ]a corte puedc decidir a favor del demandante y requiere que usted
or other rights important 10 you.
                                                                                      cumpla con lodas las provisiones de esta demanda. Vsted puede perder dinero
                                                                                      o sus propiedades y olros derechos importantes para usted.
YOU SHOULD TAKE THlS PAPER TO YOUR LAWYER OR IF YOU
CANNOT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET                                  LLEVE ESTA DEMANDA A UN ABOGADO IMMEDlATAMENTE.       SI NO
FORTH BEWW TO FIND OUT WHERE YOU CAN GET LEGAL HELP                                   TIENE ABOGADO 0 S[ NO TlENE EL DINERO SUFICIENTE DE PAGAR
                                                                                      TAL SERVICO. VAYA EN PERSONA 0 LLAME POR TELEFONO A LA
                                                                                      OFICINA CUYA DlRECCION SE ENCUENTRA ESCRlTA ABAJO PARA
                            Montgomery County Bar Association                         AVERlGUAR DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL.
                                   100 W. Airy Streets
                                       P.O. Box 268                                               Montgomery County Bar Association
                                  Norristown, PA 19404                                            101 W. Airy Street
                                     (610) 279-9660                                               P.O. Box 268
                                                                                                  Nonistown. PA 19404
                                                                                                  (610) 279-9660
           Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 8 of 21




 GOLOMB & HONIK, P.C.
 BY: KENNETH J. GRUNFELD, ESQUIRE
 Identification No.: 84121                                        Attorneys for Plaintiff
  1835 Market Street, Suite 2900
 Philadelphia, PA 19103
 (215) 985-9177
 -and-
 CARNEY BATES & PULLIAM, PLLC
 BY: RANDALL K. PULLIAM, ESQUIRE
 (pro hac pending)
 BY: E. LEE LOWTHER III, ESQUIRE
 (pro hac pending)
 519 West 7th Street
 Little Rock, Arkansas 72201
  501 312-8500

 ARCARE, INC.                                             IN THE COURT OF COMMON PLEAS
 117 South 2nd Street                                         OF MONTGOMERY COUNTY
 Augusta, AR 72006

                                 Plaintiff,                                NO:
                          vs.

 DUCHESNAY USA
 919 Conestoga Road
 Building One, Suite 203
 Rosemont, PA 19010

                                 Defendant



                                 CLASS ACTION COMPLAINT

        Plaintiff ARcare, Inc. ("Plaintiff'), on behalf of itself and all others similarly situated,

brings this Complaint against Duchesnay USA, Inc. ("Duchesnay"), for violations of the

Telephone Consumer Protection Act. Plaintiff seeks certification of its claims against Defendant

as a class action. In support, Plaintiff states as follows:




                                                   2
               Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 9 of 21




                                          INTRODUCTION

          1.       This case challenges Defendant's     policy and practice of faxing unsolicited

advertisements. In or around April 2018, Defendant faxed an unsolicited and unwanted

advertisement to Plaintiff which is attached as Exhibit A

         2.       Congress enacted the Telephone Consumer Protection Act ("TCPA"), 47 US.C. §

227, to regulate the fast-growing expansion of the telemarking industry. As is pertinent here, the

TCPA and its implementing regulations prohibit persons within the United States from sending

advertisements via fax.

         3.       Junk: faxes disrupt recipients' peace, drain recipients' paper, ink, and toner, and

cause recipients' tangible damages.       Junk faxes also cause recipients to waste valuable time

retrieving and discerning the purpose of the faxes; prevent fax machines from receiving and

sending authorized faxes; and cause undue wear and tear on recipients' fax machines. Plaintiff

offers clinical and pharmaceutical        services and must use its fax machine to receive

communications about patients, including vital information such as prescriptions and insurance

information. That purpose is impeded when Plaintiff's fax machine is invaded by junk: faxes. As

recognized by Congress in enacting the TCP A, junk: faxes are a significant problem interfering

with   modem commerce. As discussed below, this is particularly true for healthcare providers like

ARcare, which still rely significantly on faxes to communicate vital information about patients

such as prescriptions and insurance information.

         4.       ARcare is a healthcare provider that was established in 1986. ARcare provides

medical and pharmacy services through its more than thirty locations, which are primarily in rural

areas in Arkansas. ARcare operates family practices, specialized medical care such as cardiology

and chronic disease treatment, dental practices, and pharmacies. As a medical provider, ARcare

relies upon fax machines to operate and provide services to its patients. ARcare conservatively
                                                   3
                Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 10 of 21




    estimates that it receives several thousand unwanted and unsolicited faxes each year. ARcare must

    wade through dozens of unsolicited faxes from pharmaceutical and other companies selling their

 products to find vital incoming faxes, such as prescription refills and insurance authorizations. It

 was this harm that Congress recognized in passing the Telephone Consumer Protection Act, 47

 U.S.C. § 227 ("TCPA").)

           5.       The TePA provides a private right of action and statutory damages of $500 per

violation, which may be trebled when the violation is willing or knowing.

           6.       On behalf of itself and all others similarly situated, Plaintiff brings this case under

the TCPA to recover declaratory relief, damages for violations of the TCPA, and an injunction

prohibiting Defendants from future TCPA violations.

                                     JURISDICTION             AND VENUE

           7.       This Court has general personal jurisdiction over Defendant because its principal

place of business is in Bryn Mawr, Pennsylvania.          2



           8.       Venue in this county because it is where Defendant's principal place of business is

located.



) "Unsolicited advertising is beginning to clog fax lines, restricting the owners' ability to use their
machines for the purposes they originally bought them for and generating operating costs the users
can't controL Unlike junk mail, which can be discarded, or solicitation phone calls, which can be
refused or hung up, junk fax ties up the recipient's line until it has been received and printed. The
recipient's machine is unavailable for business and he or she incurs the high cost for supplies
before knowing whether the message is either wanted or needed." 135 Congo Rec. E 1462 (May
2, 1989, statement of Rep. Edward Markey, 101 Cong.) Representative Markey further testified:
"To quote an article from the Washington Post, 'receiving junk fax is like getting junk mail with
postage due.' Succinctly put, using a facsimile machine to send unsolicited advertising not only
shifts costs from the advertiser to the recipient, but keeps an important business machine from
being used for its intended purpose." 136 Congo R. H 5818 (July 30, 1990), IOpt Congo 2nd Sess.,
statement of Rep. Markey, p. 5).
2 Some of Defendant's online materials list its address as the unincorporated town of Rosemont,
Pennsylvania, while other materials list Bryn Mawr, Pennsylvania. Either way, general personal
jurisdiction may be exercised over Defendant in Pennsylvania, and venue is proper in this Court.
                                                      4
             Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 11 of 21




                                                   PARTIES

           9.      Plaintiff ARcare   IS   an Arkansas non-profit corporation located in Augusta,

    Arkansas.

           10.     Defendant is a corporation formed under the laws of the State of Delaware and

    which has its principal place of business in Bryn Mawr, Pennsylvania. Defendant's business is

    the manufacture and distribution of pharmaceuticals.

                                                    FACTS

           II.     On or around April 1, 2018, Defendant sent an unsolicited advertisement to

Plaintiff's ink-and-paper facsimile machine located at its corporate office in Augusta, Woodruff

County, Arkansas.        The advertised the commercial availability of Defendant's drug Bonjesta:

"INTRODUCING A NEW FDA-Approved prescription treatment for Nausea and Vomiting of

Pregnancy when conservative management fails." The fax, too, included information on

distributors from whom Bonjesta could be purchased, touted the drug as "Accessible and

affordable," and included an "Indication" description of who should be considered for the drug.

A copy of this facsimile is attached hereto and marked as Exhibit A

           12.    Upon information and belief, Plaintiff has received multiple fax advertisements

from Defendant similar to Exhibit A_       3   The majority of junk faxes received by ARcare, similar to

those received by all Class Members, are immediately thrown into the trash. Accordingly, not all

faxes received by ARcare during the statutory period have been retained. Exhibit A is similar to

these additional faxes, because upon information and belief, Defendant sent additional unsolicited

faxes advertising its products but not necessarily these exact faxes.



3 Given that such faxes are junk faxes, ARcare does not retain them. ARcare anticipates that
discovery will demonstrate that Defendants have sent multiple fax advertisements to ARcare
similar to Exhibit A
         Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 12 of 21




        13.     Defendant did not have Plaintiff's prior express invitation or permission to send

advertisements to Plaintiff's fax machine.



                                    CLASS ALLEGATIONS

        14.     In accordance with Pa. R.C.P. No. 1701, et seq., Plaintiff brings this action on

behalf of the following class of persons (the "Class"):

               All persons and entities who held telephone numbers that received
               one or more telephone facsimile transmissions that promoted the
               commercial availability or quality of property, goods, or services
               offered by Duchesnay USA, Inc.

        15.    Plaintiff reserves the right to modify or amend the definition of the proposed Class

before the Court determines whether certification is proper, as more information is gleaned in

discovery.

        16.    Excluded from the Class are Defendant, any parent, subsidiary, affiliate, or

controlled person of Defendant, as well as the officers, directors, agents, servants, or employees

of Defendant and the immediate family members of any such person. Also excluded are any judge

who may preside over this case and any attorneys representing Plaintiff or the Class.

        17.    Numerosity. The Members of the Class are so numerous that joinder is impracticaL

Upon information and belief, Defendant has sent illegal fax advertisements to hundreds if not

thousands of other recipients.

       18.     Commonality. Common questions oflaw and fact apply to the claims of all Class

Members and include (but are not limited to) the following:

               (a)     Whether Defendant sent faxes advertising the commercial availability of
                       property, goods, or services;

               (b)     The manner and method Defendant used to compile or obtain the list of fax
                       numbers to which it sent Exhibit A as well as other fax advertisements;


                                                6
           Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 13 of 21




                    (c)    Whether Defendant faxed advertisements without first obtaining the
                           recipient's prior express permission or invitation;

                   (d)     Whether Defendant sent the fax advertisements knowingly or willfully;

                   (e)     Whether Defendant violated 47 US.c. § 227;

                   (f)     Whether Plaintiff and the other Class Members are entitled to actual and/or
                           statutory damages;

                   (g)    Whether the Court should award treble damages; and

                   (h)    Whether Plaintiff and the other Class Members are entitled to declaratory,
                          injunctive, and/or other equitable relief

         19.       Typicality.   Plaintitrs   claims are typical of the claims of all Class Members.

Plaintiff received an unsolicited fax advertisement from Defendant during the Class Period.

Plaintiff makes the same claims that it makes for the Class Members and seeks the same relief that

it seeks for the Class Members. Defendant has acted in the same manner toward Plaintiff and all

Class Members.

         20.       Fair and Adequate Representation.     Plaintiff will fairly and adequately represent

and protect the interests of the Class. It is interested in this matter, has no conflicts, and has

retained experienced class counsel to represent the Class. Counsel for plaintiffs have agreed,

consistent with the Pennsylvania Rules of Professional Conduct, specifically Rule L8(e)(I), to

advance the court costs and expenses of litigation on their behalf, contingent on the outcome of

this litigation.

        21.        Predominance and Superiority. For the following reasons, common questions of

law and fact predominate, and a class action is superior to other methods of adjudication:

                   (a)    Proof of Plaintitrs claims will also prove the claims of the Class without
                          the need for separate or individualized proceedings;

                   (b)    Evidence regarding defenses or any exceptions to liability that Defendant
                          may assert will come from Defendant's records and will not require
                          individualized or separate inquiries or proceedings;

                                                     7
          Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 14 of 21




                (c)     Defendant has acted and continues to act pursuant to common policies or
                        practices in the same or similar manner with respect to all Class Members;

                Cd)     The amount likely to be recovered by individual Members of the Class does
                        not support individual litigation. A class action will permit a large number
                        of relatively small claims involving virtually identical facts and legal issues
                        to be resolved efficiently in one proceeding based on common proof;

                (e)     This case is inherently well-suited to class treatment in that

                        (i)      Defendant identified persons or entities to receive its fax
                                 transmissions, and it is believed that Defendant's computer and
                                 business records will enable Plaintiff to readily identify Class
                                 Members and establish liability and damages;

                        (ii)     Common proof can establish Defendant's liability and the damages
                                 owed to Plaintiff and the Class;

                        (iii)    Statutory damages are provided for in the statutes and are the same
                                 for all Class Members and can be calculated in the same or a similar
                                 manner;

                        (iv)     A class action wi1l result in an orderly and expeditious
                                 administration of claims, and it will foster economies of time, effort,
                                 and expense;

                        (v)      A class action will contribute to uniformity of decisions concerning
                                 Defendant's practices; and

                        (vi)     As a practical matter, the claims of the Class are likely to go
                                 unaddressed absent class certification.

                                       CLAIM FOR RELIEF

                                             COUNT I
                      Violations of the Telephone Consumer Protection Act
                      47 USc. §227(b)(J)(C) and 47 C.PR. § 64.J200(a)(4)

       22.     Plaintiff hereby incorporates by reference each of the preceding paragraphs as

though fully set forth herein.

       23.     The TCPA provides strict liability for sending fax advertisements in a manner that

does not comply with the statute. Recipients of fax advertisements have a private right of action




                                                   8
              Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 15 of 21




to seek an injunction or damages for violations of the TCP A and its implementing                        regulations.   47

us.C.    § 227(b)(3).

         24.        The TCPA makes it unlawful to send any "unsolicited                advertisement"      via fax unless

certain conditions are present.          47 US.C.    § 227(b)(1)(C).      "Unsolicited    advertisement"       is defined

as "any material advertising         the commercial       availability       or quality of any property,       goods, or

services which is transmitted            to any person without         that person's     prior express invitation       or

permission,      in writing or otherwise."     47 US.C.       § 227(a)(5).

         25.        Unsolicited   faxes are illegal if the sender and recipient do not have an "established

business relationship."      47 U.S.C. § 227(b )(1 )(C)(i). "Established           business relationship"      is defined

as "a prior or existing relationship          formed by a voluntary           two-way communication           between a

person   or entity and a business            or residential     subscriber      with or without      an exchange        of

consideration,     on the basis of an inquiry, application,         purchase or transaction       by the business or

residential     subscriber   regarding    products   or services offered by such person or entity, which

relationship has not been previously terminated by either party." 47 U.S.c. § 227(a)(2); 47 C.F.R.

§ 64.1200(1)(6).

         26.       Regardless     of whether     the sender and recipient           have an established         business

relationship,    a faxed advertisement       is illegal unless it includes an opt-out notice on its first page

that complies with the TCPA's             requirements.       See 47 US.C.        § 227(b)(1)(C)(iii);     47 C.F.R. §

64.1200(a)(4)(iv).      To comply with the law, an opt-out notice must (1) inform the recipient that

the recipient may opt out of receiving future faxes by contacting the sender; (2) provide both a

domestic telephone number and a facsimile machine number---one                       of which must be cost-free-

that the recipient may contact to opt out of future faxes; and (3) inform the recipient that the

sender's failure to comply with an opt-out request within thirty days is a violation of law. See 47

U.S.C. § 227(b)(2)(D);       47 CFR § 64.1200(a)(4)(iii).

                                                          9
          Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 16 of 21




        27.     Defendant faxed unsolicited advertisements to Plaintiffin violation of 47 U.S.c. §

227(b)(1)(C) and 47 C.F.R § 64.1200(a)(4).

        28.     Defendant knew or should have known (a) that Plaintiff had not given express

invitation or permission for Defendant to fax advertisements about its products; and (b) that

Exhibit A is an advertisement.

        29.     Defendant's actions caused actual damage to Plaintiff and he Class Members.

Defendant's junk faxes caused Plaintiff and the Class Members to lose paper, toner, and ink

consumed in the printing of Defendant's faxes through Plaintiffs and the Class Members' fax

machines. Defendant's faxes cost Plaintiff and the Class Members time that otherwise would have

been spent on Plaintiff's and the Class Members' business activities.

        30.     In addition to statutory damages (and the trebling thereof), Plaintiff and the Class

are entitled to declaratory and injunctive relief under the TCPA.

                                    REQUEST FOR RELIEF

       WHEREFORE Plaintiff, individually and on behalf of all others similarly situated,

respectfully requests that this Court:

             a)      Determine that this action may be maintained as a class action under Pa.
RC.P. No. 1701, et seq.;

               b)      Declare Defendant's conduct to be unlawful under the TCPA;

              c)      Award damages under the TCPA for each violation in the amount of actual
monetary loss or $500, whichever is greater, and treble those damages;

               d)      Enjoin Defendant from additional violations;

               e)      Award Plaintiff and the Class their attorney's fees and costs;

                f)     Grant such other legal and equitable relief as the Court may deem
appropriate, including costs and attorney's fees.




                                                10
          Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 17 of 21




                                         JURY DEMAND

         Plaintiff and the Members of the Class hereby request a trial by jury.


                                                      Respectfully submitted,

                                                      GOLOMB & HONIK, P.C.


                                                      /~
                                                      KENNETH J. GRUNFELD, ESQUIRE
                                                      RANDALL K. PULLIAM, ESQUIRE
                                                      E. LEE IDGHTOWER, III, ESQUIRE
                                                      Attorneys for Plaintiff

Date: April 11, 2019




                                                 II
         Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 18 of 21




                                        VERIFICATION


        ARCARE, INC. hereby states that it is the Plaintiff in this action and verifies that the

statements made in the foregoing CLASS ACI'ION COMPLAINT                are true and correct to the

best of its knowledge, information and belief. The undersigned understands that the statements

therein are made subject to penalties of 18 Pa. C.S. Section 4904 relating to unsworn falsification

to authorities.




                                             Dr. SteveD F. Collier
                                             OD behalf of:
                                             ARCARE, INC.
Date: AprilS, 2019




                                               11
Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 19 of 21




     EXHIBIT A
                              Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 20 of 21




     INTRODUCING A NEW FDA-Approved prescription treatment
     for Nausea and Vomiting of Pregnancy when conservative                                                                                                           '11'

                                                                                                                                                    ....   :;....\.~~~.'.
     management fails.                                                                                                                                .~:.




     NOW AVAILABLE:
     BONJE5TA® . CI IYliJltilayet". ext.en\J!!d-r(,Ir;-<l'(: iorrn:JliJl.ior, of Di(.if,gd~'        (doxylj~l1~ifle !i\Jccinill.e and pyridoy,inf' hYlh~ch!()(i(k)
             ;,im~e proverl ~Mr:>c'land eiticacy', but wi,h sir:1f)lf.r do~:np,ilnd
     offering thE'                                                                                   fp.dl!(.ecJ pill burden.

     ~ Fast-acting, long-\asting kHrnul,:ltion     j~; c1e~ign'~dt(lt   b(j1_h :ff'o;nediat.c   artd (ontinuou~;    re;;'.?fthr'oughour. th~ d':1Y and (i:ght
       'I\'~I~1l :;"ken as prt'~cribp.d .
     • /\cces,it:le   ,md Llffordab!e - C'J::;'.' I~~~ ttlan Diclegi:;@ for most pclUent:;.




    NDC Number                UPC Number                Description                      Size             WAC                  Storage    Guidelines                                         Image



.
    55494·120·60           3·55494·120-60-5          20 mg doxylamine
                                                        succinate and
                                                                                    60 tablets!
                                                                                      bottle
                                                                                                        $617.401
                                                                                                          bottle
                                                                                                                          BonJesta® should be stored at
                                                                                                                          controlled room temperatures
                                                                                                                                                                                        ._•                      .0 ..
                                                                                                                                                                                                                ....,.;(

                                                      20 mg pyridoxine                                                    of 20°C to 25°C (68°F to 77°F);


,
                                                        hyd rochloride                                                    allows for excursions between
                                                                                                                          15·( and 30·( (59°F and 86°F).                ===r*1It
                                                                                                                                                                        BO~

                                                                                                                                                                             ot.Jt..!I~la~1\1111O.4l.u.i '~N.




                                                                   Wholesaler          Name                   Itpm Number

                                                                  AmerisolUrceBergen                               10185371
                                                                          Cardinal                                  5435888
                                                                          McKesson                                  3780392




      INDICATION
      Bonjesra<tt is a lixed·dose combination drug product of 20 mg doxylamine succinate, an antihistamine, and 20 mg pyridoxine hydrochloride, a vitamin 86
      analog. in(lic;}red forthe treatment of nauseil and vomiting of pregnancy in women who do not respond to conservative management.

      LIMITATIONS OF USE
      Bonjesla® has not been studied in women with hyperemesis gravida rum.
      SELECT    SAFETY    INFORMATION

      BonJesra@is conlraindi(<lled In women with known hypersensillvity Lodoxyl(!l'nine succinate. other ethanolamine derivative antihistamines. pyridoxine hydro·
      chloride, or any Inactive Ingredient In the formulation. Bonlesta~ Is also contraindicated In combination with monoamine oxidase Inhibitors (MAOIS) as MAOls
      intensify and prolong the adverse cemral"IYvoUS SYSH!ffi (eNS) effects of Bonlcstil:R). Use of MAOls may also prolong and inrensifythe adverse eNS effects
      (the anticholinergic effects) of antihistamines.
      ElonJesra{itmay cause somnolence due to the anticholinergiC properties of doxylamine succinate, an anllhlstamine. Women should avoid engaging in activities
      requiring complete mental alertness, such as driving oroflerating heavy machinery, while using Bonjcsta® until cleared to do so byrheir healrhcare provider.
      U~e of Bonjesta~ is not recommended if a woman Is conwrrently usl", eNS.depressants, such as alcohol or se<illtlng medications, Including other antlhis·
      tamines (present in some cough and cold medIcations), opIites, and sr..., aids. The combination of Bonjesta(\!)and eNS depressanr$ could result In severe
      drow~ine,s le~ding to falls or other ~ccidents.
         ~
      D                                                                                  www.bonJesta.com
                                                                   please see Important Safety Information             on reverse                                        Bon-2018-0038·01
        DUCHESNAY USA                                                                                                                                                                  Apr 2018
                     Case 2:19-cv-02593-JS Document 1 Filed 06/14/19 Page 21 of 21




IMPORTANT SAFETY INFORMATION

INDICATION
Bonjesta~ is a fixed-dose combination drug product of 20 mg doxyl-       80njestal> is intended for use in pregnant women.
amine succinate, an antihistamine, and 20 mg pyridoxine hydrochlo-       Women should not breastfeed while using 80njesta~ because the
ride, a vitamin B6 analog, indicated for the treatment of nausea and     antihistamine component (doxylamine succinate) in BonjestaC>can
vomiting of pregnancy in women who do not respond to conserva-           pass into breast milk. EXCitement, irritability, and sedation have
tive management.                                                         been reported in nurSing infants presumably exposed to doxyl-
LIMITATIONS    OF USE                                                    amine succinate through breast milk. Infants with apnea or other
                                                                         respiratory syndromes may be particularly vulnerable to the sed-
Bonjesta~ has not been studied in women with hyperemesis grav-
                                                                         ative effects of Bonjesta>Presulting in worsening of their apnea or
idarum.
                                                                         respiratory conditions.
IMPORTANT SAFETY INFORMATION
                                                                         80njesta" is an elltended-release formulation; therefore, signs
BonjestaC>is contraindicated In women with known hypersensitivity        and symptoms of intoxication may not be apparent immediately.
to doxylamine succinate, other ethanolamine derivative antihista-        Signs and symptoms of overdose may include restlessness, dry-
mines, pyridoxine hydrochloride, or any inOictiveingredient in the       ness of mouth, dilated pupils, sleepiness, vertigo, mental confUSion,
 formulation. BonjestaC>is also contraindicated in combination with      and tachycardia. At toxiC doses, doxylamine exhibits anticholiner-
monoamine oxidase inhibitors (MAOls) as MAOls Intensify and pro-         gic enects, including seizures, rhabdomyolysis, acule renal fail-
long the adverse central nervous system (eNS) effects of BonjestaCl•     ure and death. If treatment is needed, it consists of gastric lavage
 Use of MAOls may also prolong and intensify the adverse CNS ef-         or activated charcoal, whole bowel irrigation and symptomatiC
fects (the anticholinergic effects) of antihistamines.                   treatment. If you suspect an overdose or seek additional infor-
Bonjesta· may cause somnolence due to the anticholinergic prop-          mation about overdose treatment, call a poison control center at
erties of doxylamine succinate, an anlihistamine. Women should           1-800-222-1222.
avoid engaging in activities requiring complete mental alertness,        To report suspected adverse reactions,
such as driving or operating heavy maChinery, while using Bonjesta"      contact Duchesnay Inc. at 1-SSS-n2-7734 or
until cleared to do so by their healthcare provider.                     medicalinfo@duchesnayusa.com     or
Use of Bonjesta" is not recommended if a woman is concurrently           FDAat 1·80O-FDA·1088 or www.fda.gov/medwatch.
using eNS depressants, such as alcohol or sedating medications, In-
cluding other antihistamines (present In some cough and cold med-
ications), opiat~s, and sleep aids. The combination of Bonjesta· and
                                                                         References:
eNS depressants could result in severe drOWSiness leading to falls       1. Bonjesta~ Prescribing Information, Bryn Mawr, PA: Duchesnay
or other accidents.                                                      USA Inc., 2017.
A food-effect trial demonstrated that the delay in the onset of action   2. Diclegis® Prescribing Information, Bryn Mawr, PA: Duchesnay
of Bonjestae may be further delayed, and a reduction In absorption       USA Inc., 2013.
may occur when tablets are taken with food. Therefore, Bonjesta·         3. Costantine, M. M., et al. Determinants of adherence to delayed-re-
;;hol,lld be ~••ken on ••n empty   stom ••ch with"   51"ss of water_      I<:as<: doxyl"mine   and p:yridoxine   in patients   with nause<l and vomit-

8onjestal> has anticholinergic properties and should be used with         ing of pregnancy. Ther Drug Monit. 2012; 34:569-573.
caulion in women who have: (1) asthma, (2) increased intraocular
pressure, (3) narrow angle glaucoma, (4) a stenosing peptic ulcer, (5)
pyloroduodenal obstruction, or (6) bladder-neck obslruction.
The most common adverse reaction (~5 percem and exceeding the
rate in placebo) with combination 10 mg doxylamine succinate and
10 mg pyridoxine hydrochloride tablets is somnolence.
The safety and effectiveness of 80njesta~ in children under 18 years
of age have not been established. Fatalities have been reported
from doxylamine overdose in children. Children appear to be at a
high risk for cardiorespiratory arrest.




D DUCHESNAY            USA
                                                                                                                      2018 ODuchesnay   USA. All rights reseIVed.
                                                                                                                                   60N-2018-0038-01     Apr 2018
